Citation Nr: 0503977	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to Agent Orange herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange herbicide 
exposure.  

3.  Entitlement to Special Monthly Compensation (SMC) for the 
loss of use of a creative organ, claimed as secondary to 
prostate cancer.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1945 to 
November 1946, and from February 1951 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the veteran's claims listed above.  
The veteran has perfected an appeal of that decision.  

In February 2003, the veteran appeared at a travel Board 
hearing conducted at the RO before the undersigned.  A 
transcript of the hearing has been associated with the claims 
file and the case is ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
veteran was provided with a VCAA notice memorandum during the 
course of his travel Board hearing in February 2003.

The veteran seeks service connection for prostate cancer and 
peripheral neuropathy.  He also seeks SMC for loss of a 
creative organ as secondary to prostate cancer.  The latter 
claim is contingent, of course, upon whether service 
connection can be established for prostate cancer.  The 
veteran bases his claims upon the theory that he was exposed 
to the toxic herbicide, Agent Orange, during the Vietnam War 
era, and that this exposure led to the development of the 
diseases at issue.

It is noted that a veteran who had active service in the 
Republic of Vietnam during the Vietnam War period will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).  When such 
a veteran develops a disorder listed in 38 C.F.R.§ 3.309(e), 
which disorders have been shown to be caused by exposure to 
Agent Orange, to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service. See 38 C.F.R. §§ 3.307, 3.309(e) 
(2003).  The specified diseases include prostate cancer and 
acute and subacute peripheral neuropathy.  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309 (e), Note 2 (2004).

It is also noted, however, there is no evidence in the claims 
file to show that he served in the Republic of Vietnam during 
the Vietnam War era.  Thus, the disorders at issue may not be 
presumed to have been incurred in service due to Agent Orange 
exposure.  Notwithstanding, the veteran contends that he was 
nevertheless exposed to Agent Orange during a tour of duty at 
Udorn Air Force Base, Thailand, during that era.  The veteran 
asserts that the exposure came when he was required to off-
load from aircraft that had flown over Cambodia and Vietnam 
spent canisters that had contained Agent Orange.  The veteran 
also alleges that the fields around the Udorn Air Force base 
were defoliated with Agent Orange for the protection of the 
barracks.  

The success of the veteran's claims turns upon the extent to 
which his exposure to the Agent Orange herbicide outside of 
Vietnam can be verified.  Pursuant to the development of his 
claim, in May 2004, a letter dated January 6, 2003, from the 
Assistant Secretary of Defense to the Chief Officer for 
Public Health and Environmental Hazards of VA was associated 
with the claims file.  There is no indication that the RO has 
considered the foregoing evidence.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2004).  Given that the additional historical evidence must 
be considered to be pertinent evidence, it is incumbent upon 
the RO to review the evidence and issue an appropriate 
supplemental statement of the case.  

Secondly, the January 2003 letter from the Assistant 
Secretary of Defense ostensibly addresses the potential for 
exposure to Agent Orange herbicide at locations outside of 
Vietnam and Korea during the Vietnam War era.  The 
information imparted was reported in the letter to have been 
obtained by the Defense Department's Deployment Health 
Support Directorate (DHSD) through the United States Army 
Center for Unit Records Research (USASCRUR) and other 
sources.  The letter indicates that few Air Force records 
were found.  In fact, the veteran's unit and duty station 
were not mentioned in the January 2003 letter or its 
attachments.  

The letter does indicate, however, that the information 
reflects only 70 to 85 percent of the locations outside of 
Vietnam and Korea where Agent Orange was used, tested, or 
disposed.  Given the veteran's contentions that he was 
exposed to Agent Orange at an Air Force Base outside of 
Vietnam, and given that the January 2003 letter suggests an 
important resource for the potential verification of the 
veteran's principal allegation, the Board believes that 
further development is needed specific to the veteran's 
claim.  In that regard, the DHSD should be asked to obtain 
evidence through the appropriate channels [including USASCRUR 
and the corresponding Air Force research facility], and make 
a finding as to whether Agent Orange herbicide was used at 
the veteran's Air Force duty station in Thailand during the 
Vietnam War era.  Should the evidence obtained indicate 
otherwise, or if such information is not available, a reply 
reflecting such negative findings should be obtained through 
DHSD.  

Accordingly, the claims are remanded for the following:

1.  Obtain a copy of the veteran's 
service personnel records for his period 
of service, and in particular his period 
of service during the Vietnam War era.  
All such records should be associated 
with the claims file.  

2.  After obtaining the foregoing service 
personnel records, send a request to the 
DHSD, USASCRUR, and any other Department 
of Defense resource deemed appropriate, 
for the purpose of obtaining a finding as 
to whether Agent Orange herbicide was 
used at the veteran's Air Force duty 
station in Thailand during the Vietnam 
War era.  The request should include a 
copy of the veteran's service personnel 
records, including a summary of the 
veteran's dates and places of duty 
assignment in Thailand, and a copy of the 
January 6, 2003, letter from the 
Assistant Secretary of Defense to VA.  
The request should state that if the 
evidence obtained indicates that the 
veteran's duty station was not exposed to 
Agent Orange for the pertinent time 
period, or if such information is not 
available, a reply reflecting such 
negative findings should be provided 
through DHSD or its counterparts.  Any 
information obtained should be associated 
with the claims file.  

3.  If, but only if, the information 
obtained shows exposure to Agent Orange, 
request a VA medical opinion from an 
appropriate medical specialist to 
determine whether there is any causal 
relationship between the veteran's period 
of service, including his potential 
exposure to the Agent Orange herbicide, 
and his prostate cancer and/or peripheral 
neuropathy.  In that regard, the examiner 
is to make a determination as to whether 
the veteran's peripheral neuropathy could 
be characterized as "acute and subacute 
peripheral neuropathy" defined as 
"transient peripheral neuropathy that 
appears within weeks or months of 
exposure to an herbicide agent and 
resolves within two years of the date of 
onset."

The medical specialist should review 
claims file and a copy of this remand in 
conjunction with rendering the opinion 
and should state in the opinion that the 
claims file was reviewed.

After carefully reviewing all medical 
evidence of record, including the service 
medical records and the copy of this 
remand, and any relevant private 
treatment records, the medical specialist 
is directed to specifically answer the 
following questions:

Is it likely, unlikely, or as likely as 
not that the veteran's prostate cancer 
and/or his peripheral neuropathy are the 
result of exposure to the Agent Orange 
herbicide in service, or any other in-
service disease or injury, or are related 
to service on any basis?  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion report to ensure that it 
is responsive to the directives of this 
remand.

5.  After undertaking any development in 
addition to that specified above, 
readjudicate the issues currently on 
appeal.  If the benefits requested on 
appeal are not granted to the appellant's 
satisfaction, issue a supplemental 
statement of the case containing all 
applicable criteria pertinent to the 
appellant's claim.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


